 In the Matterof GENERALCABLECORPORATIONandAMERICAN FEDERA-TION OF LABOR,FEDERAL LOCAL 23332Case No. R-5542.-Decided September 2, 1943Mr. A. L. Fergenson,of New York City, for the Company.Mr. Neil J. Cunningham,of Buffalo, N. Y., for the A. F. of L.Mr. Herbert Welch,of Buffalo, N. Y., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, FederalLocal 23332, herein called the A. F. of L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of General Cable Corporation, Buffalo, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Peter J. Crotty, TrialExaminer. Said hearing was held at Buffalo, New York, on June 18,1943.At the commencement of the hearing, the Trial Examinergranted a motion of Local Union No. 208, United Rubber Workers ofAmerica, C. I. 0., herein called the United, to intervene.The Com-pany, the A. F. of L., and the United appeared at and participatedin the hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneral Cable Corporation is a New Jersey corporation operating aplant at Buffalo,New York, with which we arehere concerned, where52 N. L.R. B., No. 52.363 364DECISIONS OF NATIONALLABOR RELATIONS BOARDit is engaged in the manufacture of wire cable.During 1942 the Com-pany used raw materials at its Buffalo plant valued in excess of $1,000,-000, over 50 percent of which was shipped to it from points outsidethe State of New York. During the same period the Company manu-factured products at its Buffalo plant valued in excess of $1,000,000,over 50, percent of which was shipped to points outside the State ofNew York. The Company admits, for the purpose of this proceeding,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THEORGANIZATIONS INVOLVEDAmerican Federation of Labor, Federal Local 23332 is a labor or-ganization admitting to membership employees of the Company. -Local Union No. 208, United Rubber Workers of America,is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the A. F. of L. or the United asthe exclusive collective bargaining representative of the guards at theBuffalo plant until suchtime as oneor the other is certified by theBoard.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. and the United eachrepresents a substantial number of employees in the unit hereinafterfound to be appropriate. 1We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe A. F. of L. and the United contend that all plant-protection em-ployees at the Buffalo plant of the Company, excluding the superin-tendent of protection, chief of guards, chief of fire protection, andsergeants of guards, constitute an appropriate unit.The Companycontends that plant-protection employees do not constitute an appro-priate unit.The Company's plant-protection force consists of 26 employees, allof whom are armed and sworn United States auxiliary military police.I The Field Examiner reported that the A. F. of L.presented 16 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of Maya30, 1943.He further reported that the United presented nine mem-bership application cards bearing apparently genuine signatures of persons whose namesappear on that pay roll.There are 26 employees in the appropriate unit. GENERAL CABLE0ORPORATION-1365The United States Army has formulated certain employment stand-ards applicable to the plant-protection employees.Nevertheless, theseemployees are hired and paid by the Company and in all essentialrespects the customary employer-employee relationship is preserved.In view of these facts and for the reasons stated in theDravocase, wefind no merit in the Company's contention?We find that all plant-protection employees at the Buffalo plant ofthe Company, excluding the superintendent of protection, chief ofguards, chief of fire protection, and sergeants of guards, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate, unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The A. F. of L. requests that it appear on the ballot as "A. F. of L."The United requests that it appear on the ballot as "United RubberWorkers of America, Local 208, C. I. 0." The requests are herebygranted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board of Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General CableCorporation, Buffalo, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations among the em-ployees in the unit found appropriate in Section IV, above, who were2 SeeMatter of Dravo Corporation,52 N. L.R. B. 322, and cases cited therein,issuedAugust 30, 1943. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whetherthey desire to be represented by the A. F. of L., or by United RubberWorkers of America, Local 208, C. I. 0., for the purposes of collectivebargaining, or by neither.CHAIRMAN Mu.Lis took no part in the consideration of the aboveDecision and Direction of Election.0